ORDER

PER CURIAM.
Defendant, Giordanio A. Blackburn, appeals from the judgment entered on a jury verdict finding him guilty of murder in the first degree, in violation of section 565.020 RSMo (2000); kidnapping, in violation of section 565.110 RSMo (2000); child kidnapping, in violation of section 565.115 RSMo (2000); and three counts of armed criminal action, in violation of section 571.015 RSMo (2000). The trial court sentenced defendant to life imprisonment without parole on the first-degree murder count, fifteen years imprisonment on the kidnapping count, and life imprisonment on each of the remaining counts, to be served concurrently.
No error of law appears and no jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).